Citation Nr: 0913712	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel










INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the above claims.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss does not satisfy the 
threshold level of severity for VA purposes.

2.  The August 2007 audiometry evaluation did not show a left 
or right ear hearing loss disability for VA purposes.  
Indeed, this examiner opined that based on his service 
treatment records and standard threshold shift, this 
condition is not caused by or a result of military noise 
exposure.

3.  Nevertheless, the October 2007 VA audiometry findings 
indicated that his left ear hearing loss satisfied the 
threshold level of severity but his right ear did not.  In 
addition, this examiner opined that this condition is likely 
the result of his noise exposure during service.


CONCLUSIONS OF LAW

1.  The Veteran's left ear hearing loss was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The Veteran's right ear sensorineural hearing loss was 
not incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting the Veteran's claim for service 
connection for left ear hearing loss, in full, there is no 
need to discuss whether VA has complied with the duty-to-
notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if, for the sake of 
argument, there has not been compliance with the VCAA, this 
is ultimately inconsequential and, therefore, at most non-
prejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

With respect to his claim for service connection for right 
ear hearing loss, VA has complied with the duty-to-notify 
provisions of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, a 
letter from the RO in May 2007:  (1) informed the Veteran of 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in May 2007 discussing the downstream 
disability rating and effective date elements of his claims 
and then went back and readjudicated his claims in the 
December 2007 statement of the case (SOC).  This is important 
to point out because the Federal Circuit Court has held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the Veteran and his representative.  
In addition, VA afforded the Veteran a compensation 
examination to determine the nature, severity and etiology of 
his bilateral hearing loss disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159I(4).  Accordingly, the Board 
finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.


Whether the Veteran is Entitled to Service Connection for 
Bilateral Hearing Loss 

The Veteran contends that his bilateral hearing loss is a 
result of acoustic trauma during his military service.  More 
specifically, he claims that he had noise exposure due to his 
military occupational specialty (MOS) as field artillery 
officer general/cannon field artillery officer during his 
four years of service.

With respect to the first element of current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, including organic diseases of 
the nervous system such as hearing loss, will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's enlistment examination in June 1978 revealed 
pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

15
LEFT
20
20
20

15

The Veteran had another periodic audiometric evaluation in 
February 1981, which revealed pure tone thresholds, in 
decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
10
LEFT
15
20
15
10
10

A March 1982 service treatment record indicates that he 
reported progressive bilateral hearing loss over the past two 
years.  Physical and audiometric examinations were within 
normal limits bilaterally.  Middle ear function was within 
normal limits bilaterally.  

The Veteran's separation examination in March 1982 revealed 
pure tone thresholds, in decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
25
30
30
25
10

However, none of these audiometric evaluations confirm the 
Veteran had sufficient left or right ear hearing loss to be 
considered an actual disability by VA standards.  
See 38 C.F.R. § 3.385. 

Even though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id.

The Veteran had a VA audiology examination in August of 2007 
to determine whether his bilateral hearing loss 
is attributable to his military service - and, in 
particular, to the type acoustic trauma he has alleged.  He 
continued to claim that the cause of his hearing loss was due 
to excessive noise exposure from his MOS as field artillery 
officer general.  He also complained of bilateral tinnitus 
since service.  The audiometric testing revealed pure tone 
thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
35
LEFT
25
20
20
25
35

He had an average of 25 dB loss bilaterally.  Speech 
audiometry revealed speech recognition ability of 96 percent 
bilaterally.  

This audiometric evaluation also does not show the Veteran 
has sufficient left or right ear hearing loss to be 
considered an actual disability by VA standards.  
See 38 C.F.R. § 3.385.  

Nevertheless, the Veteran had a private audiometric 
evaluation in October 2007 to determine the severity of his 
bilateral hearing loss.  The audiometric testing revealed 
pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
30
LEFT
25
25
30
45
40

He had an average of 29 dB loss in the right ear and 35 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent bilaterally.  

The results of the October 2007 audiological evaluation 
confirm the Veteran has sufficient left ear hearing loss to 
be considered an actual disability by VA standards but it 
continued to show insufficient right ear hearing loss.  Id.  
The determinative issue, then, is whether his left ear 
hearing loss has been attributed by competent evidence to his 
military service - and, in particular, to acoustic trauma 
from excessive noise exposure.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").

The August 2007 VA examiner diagnosed mild right ear 
sensorineural hearing loss from 4000-8000 Hz and mild sloping 
to moderate left ear sensorineural hearing loss from 4000-
8000 Hz.  Thus, despite his complaints of bilateral hearing 
loss at separation, this examiner opined that based on a 
review of the service treatment records, and the fact that 
the standard threshold shift (STS) by the Department of 
Defense (DOD) definition did not occur in both ears, his 
bilateral hearing loss is not caused by or a result of 
service.  

The October 2007 examiner diagnosed asymmetrical high 
frequency sensorineural hearing loss.  In contrast to the 
August 2007 VA examiner, however, the October 2007 examiner 
opined that his asymmetrical high frequency hearing loss is 
likely the result of noise exposure during service.

In deciding claims, the Board has the responsibility to weigh 
the evidence (both favorable and unfavorable) and to decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on the 
statements of a Veteran renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

The record reflects that his left ear hearing loss satisfies 
the threshold level of impairment as required under the 
provisions of 3.385 while the right ear hearing loss does 
not.  As such, the Board need only discuss whether his left 
ear hearing loss is attributable to service.

In this regard, the record shows there is one unfavorable VA 
opinion and one favorable private opinion.  The August 2007 
VA audiologist opined that this condition is not caused by or 
the result of noise exposure in the military.  The October 
2007 private examiner indicated there was a positive nexus 
linking his hearing loss to service.  Based on the foregoing, 
the medical evidence concerning the determinative issue of 
whether the Veteran's left ear hearing loss is related to 
noise exposure coincident with his military service is in 
relative equipoise, i.e., about evenly balanced for and 
against his claim.  In this regard, the evidence shows that 
his current left ear hearing loss disability is at least as 
likely as not due to both in-service and post-service noise 
exposure.

In these situations, the Veteran is given the benefit of the 
doubt.  Consequently, resolving all reasonable doubt in the 
Veteran's favor concerning the origin of his left ear hearing 
loss, the Board finds that the evidence supports granting 
service connection for this condition.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue).

In a case, as here, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, VA must deny the 
Veteran's claim for service connection for right ear hearing 
loss as he does not meet the minimum threshold level of 
impairment for this condition.



ORDER

The claim of entitlement to service connection for left ear 
hearing loss is granted.

The claim of entitlement to service connection for right ear 
hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


